Citation Nr: 1644688	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  14-04 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for right knee, torn medial meniscus with instability, status post meniscectomy and microfracture (previously rated as right knee chondromalacia, status post arthroscopic surgery) rated 10 percent disabling prior to September 23, 2011, and 20 percent disabling from January 1, 2012.

2.  Entitlement to an increased rating for left knee, torn medial meniscus with slight instability, status post ligament reconstruction and meniscectomy (previously rated as left knee, torn medial meniscus with slight instability, status post ligament reconstruction and debridement of medial meniscus bucket handle tear), rated 10 percent disabling prior to April 13, 2012, and 20 percent disabling from June 1, 2012.

3.  Entitlement to an increased rating for left knee, degenerative joint disease, chondromalacia patella with residual painful motion, currently rated 10 percent disabling.

4.  Entitlement to an increased rating for left shoulder degenerative joint disease, with impingement and tendonitis, status post surgery, currently rated 10 percent disabling.

5.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from April 1993 to April 1997.

These matters came to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In an August 2011 rating decision, the RO denied entitlement to disability ratings in excess of 10 percent for right knee chondromalacia, status post arthroscopic surgery, and left knee, torn medial meniscus with slight instability, status post ligament reconstruction and debridement of medial meniscus bucket handle tear.  The RO assigned a separate 10 percent disability rating for left knee, degenerative joint disease, chondromalacia patella with residual painful motion, effective February 7, 2011.  A notice of disagreement was filed in September 2011 with regard to the denial of an increased rating for the right knee.  09/14/2011 VBMS entry, VA 21-4138 Statement in Support of Claim.  In a July 2012 rating decision, the RO denied entitlement to an increased rating for left shoulder degenerative joint disease with impingement and tendonitis, status post surgery; assigned a temporary total convalescent rating (100 percent) pursuant to 38 C.F.R. § 4.30 to right knee, torn medial meniscus with instability, status post meniscectomy and microfracture, effective September 23, 2011, assigning a 20 percent rating, effective January 1, 2012; and, assigned a temporary total convalescent rating (100 percent) pursuant to 38 C.F.R. § 4.30 to left knee, torn medial meniscus with slight instability, status post ligament reconstruction and meniscectomy, effective April 13, 2012, assigning a 20 percent rating, effective June 1, 2012.  In December 2012, the Veteran filed a notice of disagreement with respect to the disability ratings assigned.  A statement of the case was issued in January 2014, and a substantive appeal was received in February 2014.  

The Board took jurisdiction of the issue of entitlement to an increased rating for left knee, degenerative joint disease, chondromalacia patella with residual painful motion, currently rated 10 percent disabling, as such issue is part and parcel of the issue of entitlement to an increased rating for left knee, torn medial meniscus with slight instability, status post ligament reconstruction and meniscectomy.  

The Veteran testified at a Board hearing in September 2015; the transcript is of record.

These matters were remanded in November 2015.  

The Court held in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a claim of entitlement to a TDIU is part of an increased rating claim when such claim is raised by the record.  Pursuant to Rice, the issue of entitlement to a TDIU is currently before the Board since the issue of unemployability is raised by the record.  

The issues of entitlement to an increased rating for right knee disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to April 13, 2012, the Veteran's left knee disability was manifested by slight instability without moderate recurrent subluxation or lateral instability.  

2.  For the period from June 1, 2012, the Veteran's left knee disability has been manifested by moderate instability without severe recurrent subluxation or lateral instability.

3.  The Veteran's left knee disability is manifested by arthritis with pain and limitation of motion, with the criteria for a higher evaluation based on limitation of motion not demonstrated. 

4.  The Veteran's left shoulder disability is manifested by functional loss and pain, without limitation of motion at shoulder level, nor manifested by impairment of the humerus or ankylosis of the scapulohumeral articulation.   


CONCLUSIONS OF LAW

1.  For the period prior to April 13, 2012, the criteria for an evaluation in excess of 10 percent for left knee, torn medial meniscus with slight instability, status post ligament reconstruction and meniscectomy, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Code 5257 (2015). 

2.  For the period from June 1, 2012, the criteria for an evaluation in excess of 20 percent for left knee, torn medial meniscus with slight instability, status post ligament reconstruction and meniscectomy, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Code 5257 (2015). 

3.  The criteria for an evaluation in excess of 10 percent for left knee, degenerative joint disease, chondromalacia patella with residual painful motion, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159 , 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Part 4, including Diagnostic Codes 5003, 5260 (2015). 

4.  The criteria for entitlement to a rating in excess of 10 percent for left shoulder degenerative joint disease with impingement and tendonitis, status post surgery, have not been met.  38 U.S.C.A. §§ 1155, 5107(b), 5121 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.71(a), Diagnostic Code 5201 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). 

The Veteran was sent a letter in March 2011 pertaining to his increased rating claims.  The letters provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Such letter also informed the Veteran of the type of information and evidence needed to establish an effective date.  

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  

The paperless claims file contains the Veteran's VA treatment records and he underwent examinations which will be discussed in detail below.  The Board has perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

The Board acknowledges that the examinations of record do not conform with Correia v. McDonald, 28 Vet. App. 158 (2016), in that they do not include both active and passive motion, for example.  At the outset, the Board notes that this deficiency has no bearing on the ratings based on instability and thus there can be no prejudice as to those claims.  Regarding the two ratings based on range of motion that are decided herein, the Board notes that the prior examinations occurred in 2011, 2013 and January 2016.  Even the most recent of these examinations is almost a year old.  For this reason, it does not seem possible that an examiner in the future could retrospectively provide the missing data reflecting the state of disability at those earlier points in time.  Indeed, to attempt to do so would likely serve only to delay the claim, with no likely benefit flowing to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546  (1991).  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims discussed below.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  With regard to the issues at hand, as an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. Ap. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

Left knee

For purposes of this decision, the Board notes that normal range of motion for the knee is flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.

Diagnostic Codes 5260 and 5261 provide for rating based on limitation of motion.

Evaluations for limitation of flexion of a knee are assigned as follows:  flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Evaluations for limitation of extension of the knee are assigned as follows:  extension limited to 10 degrees is 10 percent; extension limited to 15 degrees is 20 percent; extension limited to 20 degrees is 30 percent; extension limited to 30 degrees is 40 percent; and extension limited to 45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The rating schedule provides for a 10 percent rating for slight recurrent subluxation or lateral instability, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Pursuant to Diagnostic Code 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of 2 or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of 2 or more major joints or 2 or more minor joints warrants a 10 percent evaluation.  See 38 C.F.R. § 4,71a, Diagnostic Code 5003.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight- bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998).  Moreover, the General Counsel also held more recently that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and under Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint. VAOGCPREC 9-2004 (September, 2004).

In February 2011, the Veteran filed an increased rating claim.  02/07/2011 VBMS, Third Party Correspondence.  As detailed above, for the period prior to April 13, 2012, a 10 percent rating is in effect for torn medial meniscus with instability, status post ligament reconstruction and meniscectomy, left knee, and a 20 percent rating is in effect from June 1, 2012, per Diagnostic Codes 5257-5258 for instability and subluxation/ dislocated, semilunar cartilage; and, a separate 10 percent rating is in effect from February 7, 2011 for degenerative joint disease, chondromalacia patella, left knee, per Diagnostic Codes 5260-5010 for limitation of motion (flexion).  

Concerning the 10 percent evaluation assigned for left knee instability prior to April 13, 2012, in order to receive a higher evaluation under DC 5257, the evidence would have to demonstrate recurrent subluxation or lateral instability to at least a moderate degree.  The April 2011 VA examination reflects the Veteran's complaints of instability, giving way, stiffness, and locking.  Objective examination reflects normal findings related to the varus/valgus of medial/lateral collateral ligaments and anterior/posterior cruciate ligaments.  McMurray's test regarding the medial meniscus was positive, and McMurray's test regarding the lateral meniscus was negative.  The examiner characterized his instability as slight.  The VA examination report and treatment records on file for this period do not support an increased rating.  Specifically regarding the clinical records, an April 2011 VA outpatient report shows negative McMurray's and drawer sign.

The Board acknowledges the Veteran's testimony in September 2015, to the effect that his knee felt like it was going to give out when going down stairs.  He indicated that he had not to that point fallen, however.  In any event, the lay statements indicate the existence of instability, which is not in dispute.  They do not, however, support a higher evaluation.  Indeed, the statements simply fail to outweigh the objective findings of slight instability.  Rather, the absence of falls suggests that the lay testimony is consistent with the objective findings.

Absent evidence of instability or subluxation to a moderate degree, there is no basis for the assignment of a higher rating under DC 5257. 

With regard to the 20 percent evaluation assigned for left knee instability from June 1, 2012, the evidence would have to demonstrate recurrent subluxation or lateral instability to at least a severe degree.  The February 2013 VA examination reflects objective findings of normal posterior and medial lateral instability.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The January 2016 VA examination reflects complaints of the sensation of giving away.  There was no noted history of recurrent subluxation and lateral instability.  On instability testing of the left knee, he had normal anterior instability, posterior instability, medial instability, and lateral instability.  The VA examination reports and treatment records on file for this period do not support an increased rating.  Indeed, regarding the clinical record, an October 2013 report shows negative anterior and posterior drawer, as well as a negative Lachman's test.  There was no instability to varus or valgus stress.  As noted before, the lay evidence has been considered but such evidence does not support a finding of severe instability.  Absent evidence of instability or subluxation to a severe degree, there is no basis for the assignment of a higher rating under DC 5257.

A separate 20 percent is also not warranted pursuant to Diagnostic Code 5258 contemplating dislocated, semilunar cartilage, as locking and effusion were not shown on examination in April 2011.  The Veteran denied any episodes of dislocation.  The February 2013 VA examination did not reflect any objective findings of joint locking, pain, or effusion.  While the Veteran complained of recurrent effusion at the January 2016 VA examination, the Board finds that the rating in effect for instability compensates him for any effusion he may experience.  To the extent that symptoms of locking would be outside that contemplated by the present ratings, the evidence simply does not demonstrate such symptomatology.  

A separate 10 percent rating is in effect per Diagnostic Code 5003 and Diagnostic Codes 5260, in contemplation of his degenerative arthritis affecting the left knee.  There is no basis for assignment of a disability rating in excess of 10 percent, as compensable levels of limited flexion and extension are not shown.  The April 2011 VA examination reflects flexion to 110 degrees with no additional loss on repetitive motion.  The January 2016 VA examination reflects normal extension and flexion to 115 degrees, with flexion to 105 degrees upon repetitive motion due to pain.  The 10 percent rating in effect contemplates the arthritis affecting the left knee joint.  A disability rating in excess of 10 percent is not warranted for the left knee in contemplation of the limitation of motion criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  An evaluation in excess of 10 percent for knee impairment under DC 5260, based on limitation of motion requires flexion limited to 30 degrees or more.  Here, the most severe limitation of flexion shown on any of the medical reports of record was to 105 degrees.  The Veteran did not demonstrate a limitation of flexion to 30 degrees or less at any time during the pendency of this appeal.  Thus, a higher evaluation based on limitation of flexion or a separate compensable rating for limitation of extension under the above cited rating code is not warranted.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  

According to a recent General Counsel opinion, separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04, 69 Fed. Reg. 59990 (2004).  However, in the present case there is no evidence that a compensable rating is warranted under the criteria of Diagnostic Codes 5260 and 5261, thus such opinion is inapplicable.  

With regard to the other potentially applicable rating codes, DC 5256 provides a higher rating for ankylosis of the knee; however, ankylosis of the knee joint has not been shown.  DC 5262 allows for evaluations ranging from 10 to 40 percent for tibia and fibular impairment when there is nonunion with loose motion requiring a brace or malunion with knee or ankle disability; however, tibia and fibular impairment has not been shown.

The Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995). 

In finding that a higher evaluation is not warranted for any period, the Board has considered the Veteran's subjective complaints, as well as whether there is additional functional loss due to lack of endurance and pain on movement per 38 C.F.R. §§ 4.40 and 4.45.  DeLuca, 8 Vet. App. at 206-07.  These factors have been taken into consideration in awarding the 10 and 20 percent ratings pursuant to Diagnostic Code 5257 and the 10 percent disability evaluation pursuant to Diagnostic Code 5003.  

At the April 2011 VA examination, the Veteran reported pain, weakness, stiffness, swelling, instability, giving way, locking, fatigability, and lack of endurance.  On objective examination weakness, edema, effusion, redness, heat, abnormal movement and incoordination were not shown.  Painful motion, tenderness, guarding of movement, lack of endurance, and fatigue were shown.  The examiner commented that he has functional limitations to walking, with feeling that the knee will give out, pain and swelling, with difficulty in maintaining physical conditioning.  

On examination in January 2016, the Veteran reported pain and stiffness, and pain and lack of endurance was shown on objective examination.  While the Board acknowledges the Veteran experiences pain, weakness, and fatigability associated with his left knee disability, range of motion was noncompensable even after repetitive motion.  Even taking into account his pain and functional limitations, this would not warrant a compensable rating in contemplation of the range of motion criteria.  See Diagnostic Code 5260; DeLuca, 8 Vet. App. at 206-7.  

The Board notes that pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss but does not itself constitute functional loss.  Mitchell, 25 Vet. App. at 38.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; 38 C.F.R. § 4.40.  The findings reflected in the VA examination reports and treatment records do not support ratings in excess of the ratings already in effect.  In consideration of the DeLuca factors, while it is clear that the Veteran experiences pain on movement and limitations due to his left knee disability, the disability ratings in effect take into consideration the Veteran's functional loss associated with his left knee disability.  The Board finds that 38 C.F.R. § 4.40, 4.45 and 4.59 do not provide a basis for increased ratings.  

The Board has considered whether additional ratings for neurological manifestations are warranted.  However, because no such manifestations have been diagnosed, additional ratings for neurological manifestations are inapplicable in this case.  38 C.F.R. § 4.124a.

Applying all of the appropriate diagnostic codes to the facts of this case, the objective assessment of the Veteran's present impairment of the left knee does not suggest that he has sufficient symptoms at any time during the pendency of this appeal, so as to warrant the assignment of an evaluation in excess of 10 percent prior to April 13, 2012, an evaluation in excess of 20 percent from June 1, 2012, and an evaluation in excess of 10 percent for arthritis.  Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999). 

Left shoulder

The evidence of record reflects that the Veteran is left-handed.

The Veteran's left shoulder disability is rated 10 percent disabling, pursuant to Diagnostic Code 5201, limitation of motion of the arm.  

Disabilities of the shoulder and arm are evaluated under rating criteria that contemplate ankylosis of scapulohumeral articulation (Diagnostic Codes 5200), limitation of motion of the arm (Diagnostic Code 5201), other impairment of the humerus (Diagnostic Code 5202), or impairment of the clavicle or scapula (Diagnostic Code 5203).  Normal range of motion of the shoulder is as follows: forward elevation (flexion) to 180 degrees; abduction to 180 degrees; internal rotation to 90 degrees; and external rotation to 90 degrees.  38 C.F.R. § 4.71a, Plate I.  Diagnostic Code 5200 rates ankylosis of the scapulohumeral joint. 

Where arm limitation of motion is limited to 25 degrees from the side, a 40 percent evaluation is assigned for the major side, under Diagnostic Code 5201.  Limitation of motion midway between the side and shoulder level contemplates a 30 percent evaluation for the major side, and limitation of motion at shoulder level contemplates a 20 percent evaluation for the major side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Under Diagnostic Code 5202, for impairment of the humerus, a 20 percent rating is granted when there is malunion, with moderate deformity, for the major arm; a 30 percent rating is warranted when there is marked deformity of the major arm.  Also under Diagnostic Code 5202, for recurrent dislocations of the major arm at the scapulohumeral joint, a 20 percent rating is granted with infrequent episodes, and guarding of movement only at shoulder level; a 30 percent rating is granted for the major arm when there are frequent episodes and guarding of all arm movements.  For fibrous union of the major arm a 50 percent rating is assigned for the major arm.  A 60 percent rating is warranted for nonunion (false flail joint) of the major arm.  A 80 percent rating is warranted for loss of head of (flail shoulder) for the major arm.  38 C.F.R. § 4.71a, Diagnostic Code 5202.

Under Diagnostic Code 5203, for impairment of the clavicle or scapula in the major arm, a 10 percent rating is granted for malunion or nonunion without loose movement and a 20 percent rating is granted for nonunion with loose movement or for dislocation.

Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Throughout the rating period on appeal, the Veteran's left shoulder disability has been rated 10 percent disabling under the DeLuca provisions in contemplation of painful motion and functional loss.  07/09/2012 VBMS, Rating Decision-Narrative.  

The Board finds that a higher rating is not warranted for the Veteran's left shoulder disability.  Limitation of motion at shoulder level is not shown.  The subjective complaints of the Veteran and objective findings reflected in VA outpatient treatment records and VA examination reports do not warrant a disability rating in excess of 10 percent.  Specifically, the September 2011 VA examination reflects flexion to 145 degrees with pain at 110 degrees, and abduction to 110 degrees.  There were no changes on repetitive motion testing.  The January 2016 VA examination reflects flexion to 155 degrees and abduction to 130 degrees.  After repetitive motion, flexion was to 130 degrees, with no change in abduction.

A higher rating is not warranted per Diagnostic Code 5202 as a fibrous union or nonunion of the humerus is not shown.  Likewise, ankylosis of the scapulohumeral articulation is also not shown thus a higher rating is warranted per Diagnostic Code 5200.  

Degenerative arthritis is shown per an August 2015 x-ray examination.  12/30/2015 VBMS, CAPRI at 87.  However, the 10 percent rating already contemplates degenerative joint disease affecting the left shoulder and as detailed his range of motion is noncompensable.  

Considering the DeLuca factors and the evidence of record, the Board finds that the current 10 percent rating adequately compensates the Veteran for any functional loss due to pain affecting the shoulder.  DeLuca, 8 Vet. App. at 204-7.  Such rating compensates him for pain experienced, to include the pain he experiences when he lifts overhead.  Even when considering the Veteran's pain, the range of motion findings did not reveal limitation of motion that would more nearly approximate limitation of motion to shoulder level.  As such, an increase due to functional impairment would not be appropriate under the criteria of 38 C.F.R. §§ 4.40 and 4.45.  

The Board has considered whether there are other applicable diagnostic codes which would provide the Veteran with a higher rating based on her symptoms but finds that there are not. 

Thus, the Board concludes that a higher rating is not warranted for the left shoulder disability.

Additional considerations

If an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of a higher evaluation on an "extra-schedular" basis will be considered.  38 C.F.R. § 3.321(b)(1).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

For the reasons discussed above, the Board finds that the residuals of the Veteran's left knee and left shoulder disabilities are consistent with the schedular criteria, and there is no objective or competent medical evidence that any manifestations related to the service-connected disabilities are unusual or exceptional.  The schedular rating criteria adequately contemplates the degree of impairment caused by the Veteran's left knee and left shoulder disabilities, and provides for higher evaluations for additional symptoms.  In view of this, referral of this case for extraschedular consideration is not in order. 


ORDER

For the period prior to April 13, 2012, entitlement to a disability rating in excess of 10 percent for left knee, torn medial meniscus with slight instability, status post ligament reconstruction and meniscectomy, is denied.

For the period from June 1, 2012, entitlement to a disability rating in excess of 20 percent for left knee, torn medial meniscus with slight instability, status post ligament reconstruction and meniscectomy, is denied.

Entitlement to disability rating in excess of 10 percent for left knee, degenerative joint disease, chondromalacia patella with residual painful motion, is denied.

Entitlement to a disability rating in excess of 10 percent for left shoulder degenerative joint disease, with impingement and tendonitis, status post surgery, is denied.


REMAND

Right knee

A 10 percent rating is in effect for right knee, torn medial meniscus with instability, status post meniscectomy and microfracture, and a 20 percent rating is in effect from January 1, 2012, per Diagnostic Codes 5258-5257 for instability and subluxation/ dislocated, semilunar cartilage.  

The January 2016 VA examination report, however, reflects that there is no history of lateral instability in the right knee and therefore joint stability testing was not performed on the right knee.  Remand is necessary for a complete VA examination regarding the symptomatology associated with his right knee disability.  

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. §§ 3.340, 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

The Veteran's service-connected disabilities do not meet the minimum schedular criteria for a TDIU for the period prior to June 1, 2012, (excluding a period of temporary total rating) and his disabilities meet the schedular criteria for a TDIU for the period from June 1, 2002.  His combined rating is 50 percent from February 7, 2011 and 60 percent from April 19, 2011, and his combined rating is 70 percent from June 1, 2012 and 90 percent from March 29, 2016.  38 C.F.R. § 4.16.

Entitlement to a total rating must be based solely on the impact of the veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).

If a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  Thus, the Board must evaluate whether there are circumstances, apart from any nonservice-connected conditions and advancing age, which would justify a total rating based on unemployability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also 38 C.F.R. § 4.16(b) (stating that "rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section").

A September 21, 2011 VA examination reflects that the Veteran reported employment as a meter reader.  A February 2013 VA examination report reflects the Veteran's report of being laid off.  The January 2016 VA examination reflects that the Veteran reported unemployment since undergoing surgery in 2014.  The April 2016 VA mental health examination reflects that he has not worked since 2011 due to physical problems.  

The Veteran should be requested to complete a VA Form 21-8940, Application for Increased Compensation Based on Unemployability.  

A vocational assessment must be completed to assess the impact of the Veteran's service-connected disabilities on his ability to maintain gainful employment.  If the AOJ determines that the Veteran is unemployable, then submit it to the Director, Compensation Service, for extraschedular consideration per § 4.16(b) for the period prior to June 1, 2012.




Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran complete a VA Form 21-8940, Application for Increased Compensation Based on Unemployability.

2.  Schedule the Veteran for a VA orthopedic examination with a physician with appropriate expertise in order to ascertain the severity of his claimed right knee disability.  It is imperative that the Virtual folders be reviewed in conjunction with the examination.  Any medically indicated special tests, including x-rays, should be accomplished, and all special test and clinical findings should be clearly reported.  

Range of motion testing should be accomplished and the examiner should report functional impairment due to incoordination, weakened movement excess fatigability, pain or flare-ups in terms of additional degrees of limitation of motion.  Range of motion testing should be performed consistent with the holding in Correia v. McDonald, 28 Vet. App. 158 (2016), meaning that both active and passive motion, as well as weight and no weight bearing measurements should be recorded.

The examiner is advised that the Veteran is competent to report limitation during flare-ups.

The examiner should also report whether there is instability or subluxation and express an opinion as to the severity of such instability or subluxation. 

The examiner should also provide an opinion concerning the impact of the Veteran's knee disabilities on his ability to work, to include how the knee disabilities affect his functioning.  The examiner should describe the types of limitations he would experience as a result of his knee disabilities.  

3.  Request that a Veteran's Health Administration Vocational Rehabilitation Specialist conduct a vocational assessment to evaluate the impact of the Veteran's service-connected disabilities on his ability to function in an occupational setting.  The virtual folder should be made available to the examiner.  The report should be prepared and associated with the virtual folder.

4.  If it is determined that the Veteran's is unemployable, then refer the Veteran's claim for a TDIU per § 4.16(b) to the Under Secretary for Benefits or the Director, Compensation Service, for extraschedular consideration as to whether his service-connected disabilities preclude the Veteran from participating in gainful employment for the period prior to June 1, 2012.

5.  After completion of the above, review the expanded record and readjudicate the right knee increased rating issue, and adjudicate the issue of entitlement to a TDIU.  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


